Case 5:19-mj-03549 Document 1 Filed on 12/19/19 in TXSD Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v. )
Henry Alejandro PALAGUACHI-Mora ) Case No.
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
’ On or about the date(s) of December 18, 2019 in the county of Jim Hogg in the
Southern _ District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Ecuador, who has previously been REMOVED or has departed the United
States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Hebbronville, Texas the said Defendant having not obtained the consent
of the Attorney General of the United States (prior to March 1, 2003) or of the Secretary of
. the Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United
States Code, Sections 202 and 557) for the reapplication by the said Defendant for

admission into the United States.
This criminal complaint is based on these facts:

On or about December 18, 2019 the defendant Henry Alejandro PALAGUACHI-Mora was apprehended near Hebbronv
After a brief interview it was determined that, Henry Alejandro PALAGUACHI-Mora was an undocumented alien from
subsequently placed under arrest. Further investigation revealed that Henry Alejandro PALAGUACHI-Mora was previo
REMOVED from the United States on 12/05/2014 at New Orleans, LA. There is no record that Henry Alejandro PALAG
Mora has applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-enter

States after deportation.

/S/Joshua Steele

Complainant's signature

[_]continued on the attached sheet.

- Border Patrol 4

Joshua Steele .
Printed name and title

Sworn to before me and signed in my presence,

Date: December 20, 2019

 

cuador and
usly
5UACHI-
the United

te Texas.

\ gent

 

Judge's signature

Diana Song Quiroga U.S. Magistrat
Printed name and title

City and state: Laredo, Texas

e Judge

 

 
